DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed on 2/17/2021 in relation to application 14/832,852 dated 8/21/2015.
The Pre-Grant publication # 20170053554 is issued on 2/23/2015.
Claims 1, 3-11, 13-17, 19, 20 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 13-17, 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims recite the limitations “data acquired ...” in line 2 of claim 1 and “ receive data .. .. ..” in line 3 of claim 11  followed by the terms “the data .. .. ..” in the subsequent lines. The reading of the terms raises issues of clarity since it becomes unclear “the data” recited refers to same data or different data set altogether. This making a person with ordinary skills in art reasonably not be acquaint with the scope of the claim. Hence rejected under the rationale for antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim  1, 3-11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No 20100087984 to Joseph in view of US 20100062401 A1 to Kerr et al. (Kerr)  in view of US 20090051510 A1 to Follmer et al. (Follmer) and further in view of US Patent No. US 9714037 to DeRuyck et al.(DeRuyck) .
   
Claim 1: Joseph teaches a method, comprising: receiving, at a central office (¶ 0026 compiling all received information at central host computer), data acquired at a plurality of commercial vehicles each operated by a respective driver, the data received from first transceivers communicatively coupled to onboard computers of the plurality of commercial vehicles, wherein, for each commercial vehicle and the respective driver (Para 0055 workstation computers running on any of a variety of commercially-available UNIX or UNIX-like operating systems ) : 
selected from at least one of an improper passing event by the commercial vehicle, an 
improper turning event by the commercial vehicle, a texting while driving event by the 
respective driver, a roll instability event by the commercial vehicle, a sudden  
acceleration event by the commercial vehicle, a sudden deceleration event by the commercial vehicle, or a speeding event by the commercial vehicle (Para 0007-0009 0070 commercial vehicles and various driving related events): and the data from each vehicle event includes a timestamp and multiple ones of an ID of the respective driver, an ID of the commercial vehicle, a location of the commercial vehicle, a geolocation of the commercial vehicle, a type of the vehicle event, an ambient temperature at the commercial vehicle, hours of service of the respective driver, and a speed of the commercial vehicle (Para 0007 collection of vehicle and driver data transmitted, via a wireless network, to a host computer;  Para 0067-0070 driver ID and other identifiers ) :
. 	Joseph teaches receiving, by the server at the central office, data acquired at the plurality of commercial vehicles each operated according respective sensor information  (Para  0041, 0042, 0075 proximity sensors utilizes many different techniques to detect the presence of another object, including laser, radar, and optical) but  it does not contain exclusive teaching of video clip information sent to a driver device. Kerr, however, teaches the transmitting of video clips to driver devices (Para 0021  plurality of data streams correspond to video data for an entire route during summer drive;  page 7 tables in “attributes for route clip” details about video clips list for a completed route). Hence a person of ordinary skill in art before the effective filing date of the claimed invention could  include receiving and transmission features of video clips as indicated in Kerr into the driver devices at central office server of Joseph so that availability of the complete routes could be better predicted.
Joseph teaches the assembling, by a processor, at the central office, an event packet comprising data associated with a predetermined vehicle event involving a particular vehicle of the plurality of commercial vehicles and the respective driver, wherein assembling the event packet includes association of variety of data (Fig.10 elements 1010, 1040; ¶ 0007 On-Board vehicle monitoring device may also receive vehicle and associated driver data from subsystem event packages, such as a global navigation satellite system receiving event from a proximity sensor, and/or accelerometer involving a particular vehicle and a particular driver; Para 0058 commercially available options) ; 

transmitting by a communication device, a notification to the mobile device  particular driver, the notification indicating some parameter of the event packet to review (¶ 0074 alert being sent to the user of the interface to notify about individual benchmark i.e. notification indicating availability of bench mark reading based on certain criteria
Joseph does not exclusively teach data and video clip associations for transmission between communicating devices in event packages. Kerr, however, teaches video clips association with event data  (Fig.4 element 62; Para 0091 Observer elements is a Video Control for video clips associated with map control by use of instruction program ). Hence a person of ordinary skill in art before the effective filing date of the claimed invention could  include receiving and transmission features of video clips in association with data control elements as taught by Kerr into the driving devices of central office server of Joseph so that time stamping and other features could be correlated efficiently. 
Joseph does not teach a prior notification of reviewing an event packet being sent to driver device. But Follmer however, teaches the transmitting of a preliminary beep or a bleep before an actual message is presented (Para 0062, 0072 warning signal 
Joseph   further teaches generating, by the particular driver's mobile device signal and transmitting the signal from the particular driver's device to the central office (¶ 0026 on-board gather information on vehicle diagnostics, location, and/or a wirelessly transmitting data to a central host computer system). This is achieved without any indication of a confirmation signal in response to reviewing the event packet by the particular drive. DeRuyck, however, teaches the generation of confirmation signal from mobile device in response to various actions and behaviors of driving (col.9, lines 1-11 In-cab review by driver and trainer; col.19: lines 10-14 confirmation signal in response to reviewing event such as detected movements, sound involvements etc. with a particular drive;). It would have been obvious to a person with ordinary skills in art at the time of filing the claimed invention to generate confirmation signal in response to event review by a particular driver as described in DeRuyck  into Joseph’s driving system so that the reviewing confirmation signal can further augment the driving training sessions in developing skills.

Claim 3.   Joseph further teaches alerting a device accessible by a safety manager in response to receipt of the confirmation signal by the central office (Joseph: ¶ 0064 safety fleet manager access the signal). Claim 4.   Joseph further teaches storing one or more of comments, remedial action, and instructions generated by a device accessible to a safety manager subsequent to receipt 
	
Claim 5.   Joseph in combination with Kerr further teaches displaying the data and playing to include  video clip of the event packet on the particular driver's device (¶ 0008 interface display; ¶ 0026 proximity sensor videos from traffic movements). Claim 6.   Joseph further teaches wherein the particular driver's mobile device comprises an onboard system including a user interface provided in a cab of the particular vehicle (¶ 0007,0008 on-board vehicle monitoring device comprises of interface device and a gateway device provided inside the cabin for mobile communications as well). Claim 7.   Joseph further teaches wherein the particular driver's device comprises a handheld mobile communication device (¶ 0026 cellular communication device are generally handheld). 

Claim 8. The modified method of Joseph teaches the elements above, but fails to further teach determining scoring data.  DeRuyck teaches scoring data for the driving behavior records (col.22: lines 45-46 CSA score). It would have been obvious to a person with ordinary skills in art at the time of filing the claimed invention  to generate event packet comprises driver scoring data as described in DeRuyck to implement in Joseph’s driving method so that various ratings could be established. Claim 9.   The modified method of Joseph teaches the elements above, but fails to further teach determining scoring data having algorithmically generated driver scores 
 
Claim 10.   Joseph as modified by Kerr teaches the elements above, but fails to further teach the  method is completed within about 4 hours . However It would have been obvious to a person with ordinary skills in art at the time of filing the claimed invention to specify time constraints for receiving, assembling and transmitting of event dependent data and video clips when it could be completed within about 4 hours. This additional feature of time constraint in claim 10 is merely a matter of design option when the general knowledge in relevant field art is used. This would not be providing any patentable weight limitation to the claim. 

Claim 11. Joseph teaches a system for use with a plurality of commercial vehicles each operated by a driver(Fig.1 element 130 on board vehicle monitoring device operated by driver) , the system comprising: a server configured to receive data  produced by a plurality of commercial vehicles (¶ 0055 server applications) each operated by respective drivers (¶ 0026 compiling all received information at central host computer for respective drivers) ,

the data is received from first transceivers communicatively coupled to onboard computers of the plurality of commercial vehicles, the data associated with predetermined vehicle events selected from at least one of an improper passing event by the commercial vehicle, an improper turning event by the commercial vehicle, a texting while driving event by the respective driver, a roll instability event by the commercial vehicle, a sudden acceleration event by the commercial vehicle, a sudden deceleration event by the commercial vehicle, or a speeding event by the commercial vehicle, and wherein the data from each vehicle event includes a timestamp and multiple ones of an ID of the respective driver, an ID of the commercial vehicle, a location of the commercial vehicle, a geolocation of the commercial vehicle, a type of the vehicle event. an ambient temperature at the commercial vehicle, hours of service of the respective (Para  0041, 0042, 0075 proximity sensors utilizes many different techniques to detect the presence of another object, including laser, radar, and optical; An array of proximity sensing elements can replace vision-camera or depth camera based solutions for hand gesture detection: it is structurally similar to that claimed video for video clips, its disclosure may provide a reason for one of ordinary skill in the art to capture species videos for video clips claimed from the genus videos from proximity sensors , based on the reasonable expectation that structurally similar species usually have similar properties MPEP 2144.08 IIA4C driver, and a speed of the commercial vehicle (Para 0007-0009 collection of vehicle and driver data transmitted, via a wireless network, to a host computer all related driving events like sudden acceleration event by the commercial vehicle, a sudden deceleration event by the commercial vehicle, or a speeding event by the commercial vehicle etc.; Para 0067-0070 driver ID and other identifiers associated with a particular vehicle; Para 0027, 0057  time stamped as data may be compiled for a particular driver for a period of time (such as monthly) to allow the driver to be compared to other drivers and/or benchmarks. Similarly, as opposed to  ); 
and
Joseph teaches receiving, by the server at the central office, acquired at the
plurality of commercial vehicles each operated by the respective driver, the sensor
information   (Para  0041, 0042, 0075 proximity sensors utilizes many different
techniques to detect the presence of another object, including laser, radar, and optical)
but  does not exclusively teach video clips sent to a driver device. Kerr, however, 
eaches the transmitting of video clips (Para 0021  plurality of data streams 
correspond to video data for an entire route during summer drive; 
page 7 tables in “attributes for route clip” details about video 
clips list for a completed route). Hence a person of 
ordinary skill in art before the effective filing date of the claimed invention could  include 
receiving and transmission features of video clips as indicated in Kerr
into the driver devices central office server of Joseph so that availability of the complete 
routes could be better predicted.
the clips are received from second transceivers different from the first transceivers,  the second transceivers communicatively coupled to media recorders of the plurality of commercial vehicles, wherein the video clips are associated with the predetermined vehicle events and each video clip includes a timestamp  (Para 0027, 0057  data may be compiled for a particular driver for a period of time (such as monthly) to allow the driver to be compared to other drivers and/or benchmarks. Similarly, as opposed to compiling data for a particular driver, data may be compiled for a particular vehicle as well as for commercially operating ones¶ 0056 data communications; ¶ 0041, 
a processor configured to assemble an event packet comprising data and a video clip associated with a predetermined vehicle event involving a particular vehicle and a particular driver (Fig.10 elements 1010, 1040; ¶ 0007 The On Board vehicle monitoring device may also receive vehicle and driver data from subsystem events, such as a global navigation satellite system receiving event from a proximity sensor, and/or accelerometer involving a particular vehicle and a particular driver); and 
a communication device configured to transmit the event packet to a device accessible by the particular driver (¶ 0008 A diagnostic system transmits information back to a driver interface device from location of a hosting or a central office; Fig. 2 element 120, 220, 210 transmission from central diagnostic to driver interface by a gateway), and
transmitting a notification to the particular driver's device, the notification indicating some parameter of the event packet to review (¶ 0074 alert being sent to the user of the interface to notify about individual benchmark i.e. notification indicating availability of bench mark reading based on certain criteria) 
Joseph does not teach a prior notification of review being sent to driver device. However transmitting of a preliminary beep or a bleep before an actual message is a well-known phenomenon of communication devices e.g. pagers, beepers with message indicating features. Hence it would be known to a person of ordinary skill in art at the time of filing this application to transmit a preliminary notification of review before an actual review process so that driver expectation could be set beforehand indicating availability of the event packet for review.  

Claim 13.   Joseph further teaches wherein the processor and the communication device are configured to transmit an alert to a communication device accessible by a safety manager in response to receipt of the confirmation signal by the server (Joseph: ¶ 0064 safety fleet manager access the signal). 

Claim 14.   Joseph further teaches wherein the server is configured to store one or more of comments, remedial action, and instructions generated by a device accessible to a safety manager subsequent to receipt of the event packet by the device (¶ 0064 fleet manager access to information regarding the performance of vehicles and the drivers operating the vehicles for user instructions and actions). 
Claim 15.   Joseph further teaches wherein the particular driver's mobile device comprises an onboard system including a user interface provided in a cab of the particular vehicle (¶ 0007, 0008 on-board vehicle monitoring device interface device and a gateway device provided inside the cabin. Claim 16.   Joseph further teaches wherein the particular driver's mobile device comprises a handheld mobile communication device (¶ 0026 includes a cellular communication device that are generally handheld).  
Claims 17.   The modified method of Joseph teaches the elements above, but fails to further teach determining scoring data. DeRuyck teaches scoring data for the driving behavior records (col. lines 22:45-46 CSA score). It would have been obvious to a person with ordinary skills in art at the time of filing the claimed invention  to generate . 

Claim  19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20100087984 to Joseph in view of US 20090051510 A1 in view of US 20100062401 A1 to Kerr et al. (Kerr) in view of US 20090051510 A1 to Follmer et al. (Follmer in view of  US Patent No. US 9714037 to DeRuyck et al. (DeRuyck) and further in view of NPL Compliance, safety accountability survey ( CSA ) to Luecki .

Claim 19.   The modified method of Joseph teaches the elements above, but fails to further teach scoring templates. DeRuyck, however, teaches scoring templates for associating driver violations consistent with severity ratings established by a governmental inspection authority (col.22: lines 45-46 CSA is a Compliance, Safety Accountability scoring (CSA) uses scoring template determining driver violations as that depends on severity ratings of inspection agencies; col.4: lines 32-55 Driver behavior includes a template that describes one or more specific behavioral attributes. If the driver's behavior violates template scores deviates substantially from the driver profile/template or model, it may be more likely that the driver is engaging in an unusual (e.g., suspect) or unacceptable driver behavior; governmental inspection CSA scoring data include history log severity ratings for the drivers data). It would have been obvious to a person with ordinary skills in art at the time of filing the claimed invention to use scoring templates for associating driver violations with severity ratings established by a governmental inspection authority as described by DeRuyck into Joseph’s driving system so that the reviewing authorities could augment the driving training sessions in developing better skills.
to manually generate driver risk scoring using the data of the event packet and the one or more scoring templates. Lueck , however, teaches scoring modules for manually generating driver risk scoring and using templates (Lueck appendix survey forms) to produce corresponding processor output (Page 11 Figure correct response and item analysis based on manually provided answers  Page 5 ¶ 1 CSA manual survey determination for CSA based scoring templates to produce results and output for driver risk scoring). It would have been obvious to a person with ordinary skills in art at the time of filing the claimed invention to use scoring modules for templates of manually generate driver risk score as described by Lueck to implement in Joseph’s combination for data of the event packet using video clips so that the authorities could predetermined any risk that could be involved in the analysis or training.

Claim 20.   The modified method of Joseph teaches the elements above, but fails to further teach configuration for receiving driver violation. DeRuyck, however, teaches driver violation scoring collected by a governmental inspection authority (col.22:45-46 CSA score all-inclusive of violation warning because of compliance and safety requirements). It would have been obvious to a person with ordinary skills in art at the time of filing the claimed invention  to generate event packet include driver violation scoring data as described in DeRuyck to implement in Joseph’s driving system so that violation could profitably avoided. 


Response to Arguments/Remarks
Applicant's arguments/amendments filed on February 17, 2021 have been considered and found to be not persuasive to overcome the 35USC§
Applicant's arguments on page 8 and 9 about vehicles not acquiring video clips or central office not receiving video clips is respectfully traversed.  Applicant indicated that Paragraphs (0040, 0041, 0075) as cited in prior art Joseph (Previous Office Action page 4)  is not teaching the video clips. Examiner, however, like to add that the cited paragraphs of the primary prior art Joseph and a new art Kerr to disclose server communicatively coupled to a first and a second transceivers that are recording period of time or time stamps and cites proximity sensors. The case is thus re-opened for further prosecution
Consider the teachings of Structural Similarity. It is the properties and utilities that provide real world motivation for a person of ordinary skill to make species structurally similar to those in the prior art. Dillon, 919 F.2d at 697, 16 USPQ2d at 1905; In re Stemniski, 444 F.2d 581, 586, 170 USPQ 343, 348 (CCPA 1971).
If such a genus in prior art is structurally similar to that of species or subgenus as claimed, its disclosure may provide a reason for one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties
Video could be defined as a system which can be seen on  television images or films on  computer, rather than on a television set {Dictionary One}. Clips are image sets.
  
The feature of video clip (a species or sub-genus) involves  data compilation displaying field of view of nearby object for presentation in a video review portable accessible by remote users (Para 0036 of instant specification). Proximity sensor, as in prior art Joseph (at least in paragraphs 0026,0075) relates to categories of data compilation as a genus to capturing of distance optical data. Proximity sensor is a replacement for vision-camera or depth camera 
The servers in prior art are stationed anywhere from within the vehicles to any central office location outside. The data store of the apparatus is such that they comprise cross-referable data.
In addition the Figure 2 of other prior art DeRuyck et al. further illustrates that media recorder 215 (e.g., a digital video recorder) and cameras 222 has been use in detecting driver behaviors.  Hence, as a matter of design choice, a camera and video recorder could be disposed at a standard location of vehicle or in central office acquiring video clips from proximity sensors as well. One of ordinary skill in the art, furthermore, would have expected Joseph’s vehicle set-up work equally well. Therefore, it would have been prima facie obvious to modify prior art to obtain the invention as specified in the independent claim recitation because such a modification would have been considered a mere design consideration which make the claimed recitation fails to patent ably distinguish over the reference. 35USC103 rejection maintained. {see MPEP 2144.03}.

Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:

 Applicant's arguments/amendments filed on May 9, 2020 have been considered.
However, upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims.  35USC103 rejection maintained.
Applicant indicated on page 8/10 in the argument/remarks of 5/19/2020 that as explained with regard to FIG. 2 of the present application, separate transceivers can be used to transmit event and video data (for example, page 9, lines 3-13 of the present application). Hence this allows service plans to be tailored for the type of communications. Examiner however finds that the prior art Joseph  at least in para 0059 details some of the  different server computers that include one or more application servers configured with one or more applications accessible by a client running on one or more of the client computers and/or other servers. Web application can be allows service plans to be tailored for the type of communications implemented as one or more scripts or programs written in any suitable programming language, such as JAVA, C, C# or C++, and/or any scripting language, such as Perl, Python, or TCL, as well as combinations of any programming and/or scripting languages.
The modified method of Joseph teaches the claimed base elements. The prior art DeRuyck, however, teaches scoring templates for associating driver violations consistent with severity ratings established by a governmental inspection authority (col.22: lines 45-46 CSA is a Compliance, Safety Accountability scoring (CSA) uses scoring template determining driver violations as that depends on severity ratings of inspection agencies; col.4: lines 32-55 Driver behavior includes a template that describes one or more specific behavioral attributes. If the driver's behavior violates template scores deviates substantially from the driver profile/template or model, it may be more likely that the driver is engaging in an unusual (e.g., suspect) or unacceptable driver behavior; governmental inspection CSA scoring data include history log severity ratings for the drivers data). It would have been obvious to a person with ordinary skills in art at the time of filing the claimed invention to use scoring templates for associating driver violations with severity ratings established by a 
Joseph in combination with DeRuyck does not teach scoring modules configured to algorithmically generate driver risk scoring using the data of the event packet and the one or more scoring templates. Lueck, however, teaches scoring modules for algorithmically generate driver risk scoring using templates producing processor output driver risk scoring for the particular driver (Page 3 ¶2 Page 17 ¶1 algorithmic risk factor determination for CSA based scoring templates to produce results and output with driver risk scoring). It would have been obvious to a person with ordinary skills in art at the time of filing the claimed invention to use scoring modules for templates for algorithmically generate driver risk score as described by Lueck into Joseph’s combination for data of the event packet using video clips so that the authorities could predetermined any risk that could be involved in the analysis or training.


Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:

 Applicant's arguments filed on March 1, 2018 have been considered. Argument on page 6 overcomes 35USC112 (b) rejections. 
Claim 1 recites “the particular driver’s device.” One of ordinary skill in the art would know that the “particular driver’s device” in claim 1 is the same as the “device accessible by the particular driver.” Since there is no other “device” that is recited in claim 1, it is clear that 
Replacement sheets have been entered.  Objection to drawing is withdrawn. 
Applicant on page 11, 12 asserted that applicant’s claims 1-20 improves existing compliance technological process by reducing time of driver assessment to account for safety violation. But examiner finds that the network communication involved is simply sending of and receiving of communication packets for review and retrieval by a central office. The other argument related to video clips and efficient event recording instances are not in commensuration to the claim recitations. It also an organizing of certain human activity via networking generic computer hardware and functionalities. 35USC101 rejection is thus maintained. 
However, upon further consideration, new ground(s) of rejection have been presented to address the change in scope of claims because of amendments and arguments. 
Argument on page 7 that Joseph fails to teach or suggest video, photographs, or cameras, examiner would like to point out in cited paragraphs 0040,0041 Joseph teaches proximity sensors is utilizing optical techniques to detect the presence of another object. It is known that optical sensors include cameras suggesting video clips and photos are possible tools to send/receive data and video clips are received at a central office. The reference also teaches proximity sensor's field of view. One of ordinary skill in the art would consider this as a proximity sensor constituting video camera or capable of hosting a video camera.
In response to applicant’s assertion on page 7 about paragraph [0008] of Joseph not teaching or suggesting transmitting data of any kind from the host-computer system to the interface device of the vehicle, examiner would cite a phrase from the same paragraph. Clearly the paragraph cites that the system may include an on-board vehicle monitoring device, comprising an interface device and a gateway device. Though the set of instructions on may comprise instructions for receiving the at least a portion of the set of vehicle 
Applicant has requested a reference be produced that supports the assertion that the specific notification feature of claim well-known phenomenon of communication devices today. Examiner would like to cite paragraph 0078 and Figure 12 elements 1230, 1250 of reference Joseph that indicates immediate notification, such as by email or text message, to be displayed by a known phenomenon of a rolling freeze frame transmissions. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7043699 B2 to Obradovich; Michael L.
Technique for effectively selecting entertainment programs in a vehicle
WO 2013109941 A2 ASBUN E et al.
Method for receiving multimedia content with device from network, involves transmitting request for second segment of multimedia content to network and requesting based on viewing parameter.				
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147(571) 272-7147[ 4 ].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        




/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        June 25, 2021